Citation Nr: 0904402	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  08-16 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left knee disorder, 
diagnosed as degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to June 1967.

This matter is on appeal from the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A chronic left knee disorder was not manifest during service, 
or for many years thereafter.  A current left knee disorder 
is not related to service.


CONCLUSION OF LAW

A left knee disorder, diagnosed as DJD, was not incurred in 
or aggravated by active duty military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records indicate that, in 
August 1965, he was working with an axe, when a metallic 
piece broke off and became lodged in his left knee.  Initial 
attempts to remove the foreign object were unsuccessful and, 
as the foreign object was not intra-articular and no 
disability was anticipated, no subsequent attempts to remove 
it were made. 

Examination of the left knee indicated the presence of a 
quarter-inch puncture wound, but with no vascular or nerve 
damage.  The veteran was hospitalized for approximately five 
days and treated on an outpatient basis as necessary from 
that point forward.  

In April and May 1967, the veteran underwent separation 
physicals which noted the foreign object in the knee.  
However, no loss of strength in the knee or reduced range of 
motion was observed, and the examinations noted no subsequent 
left knee complaints.  Therefore, no chronic left knee 
pathology was identified in service.

Next, post-service evidence does not reflect left knee 
symptomatology for many years after service discharge.  
Although it is not clear when the veteran developed a left 
knee disorder, the first indication does not appear until he 
underwent arthroscopic surgery on his left knee in February 
1998 (although some examiners erroneously state that it 
occurred in 1999).  The only evidence submitted from that 
time period is a pre-surgery form noting the date of the 
procedure.

Nonetheless, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1967 and first 
indication of left knee symptomatology first treated in 1998 
(over a 30-year gap).  As such, the evidence does not support 
the claim based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  Specifically, the Board notes the 
assertions made in his May 2007 statement as well as at his 
hearing before the Board in June 2008.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued left knee DJD since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to left knee DJD for over 30 years 
following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for over 30 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
veteran's left knee DJD to active duty, despite his 
contentions to the contrary.    

Of note, the Board places significant probative value on VA 
examinations from June 2007 and May 2008 undertaken 
specifically to address the issue on appeal.  After reviewing 
the claims file, interviewing the veteran, and conducting a 
physical examination, the examiner diagnosed moderate to 
moderate-to-severe DJD of the left knee.  

However, in both VA examinations, the same examiner opined 
that the metal fragment had little or no impact on the 
development of left knee DJD.  The examiner stressed that the 
metal fragment was about 1/4 inch below the knee joint in soft 
tissue with scar tissue "undoubtedly" holding it in place.  
He emphasized that the shrapnel had not entered into the 
joint.  Instead, the examiner believed that the veteran's 
knee problems were more likely attributable to his weight, as 
he weighed in excess of 350 pounds.  

In assigning high probative value to these reports, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinions to be of great 
probative value.

The Board notes that the veteran's private physician 
reflected in December 2007 that he had treated the veteran 
for several years.  He reflected that the veteran's left knee 
problems caused his weight gain and hypertension, and that he 
subsequently had a heart attack, which set him back in his 
goal to lose weight and exercise.  The physician concluded 
that the veteran's "current health state is greatly due to 
his Accident in 1965 (when in the Military) which injured his 
left knee."  

In a subsequent Jun 2008 letter, the same private physician 
reflected that the veteran's weight gain due to his knee 
injury lead to hypertension and contributed to his heart 
attack.  He noted that the veteran's long-term problem had 
been the left knee which, per the veteran, caused him to gain 
most of his weight leading to medical complications.  He 
indicated that due to a deteriorating knee, the veteran could 
not lose the weight necessary to be cleared for a total knee 
replacement.

As with all types of evidence, it is the Board's 
responsibility to weigh the conflicting medical evidence to 
reach a conclusion as to the ultimate grant of service 
connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board may favor the opinion of one competent medical 
expert over another if its statement of reasons and bases is 
adequate to support that decision.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Stated another way, the Board 
decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question at issue.

In weighing the opinions of the VA examiner against the 
opinion of the private physician, the Board finds the VA 
examinations to be more probative.  First, the nature of the 
veteran's active duty injury and the associated 
symptomatology, in addition to the nature of the treatment he 
received at that time, were instrumental to the VA examiner's 
opinion.  

Specifically, the separation physical examinations indicated 
that he had a full range of motion and no loss of strength in 
his left knee.  Additionally, although his service treatment 
records noted the metal fragment in his knee, they did not 
indicate any pathology to the knee itself.  

On the other hand, the private physician based his opinion on 
the veteran's assertions of knee pain since active duty 
service.  The Court has held that the Board is not obligated 
to accept medical opinions premised on the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995).  

Next, medical examination reports must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("a medical opinion . . . must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  

In this case, the VA examiner noted that the veteran was 
employed in construction for nearly 10 years, leading him to 
doubt that he could have done this type of work if he had 
symptomatology in his left knee.  Additionally, as noted 
above, the examiner observed that the metal fragment, which 
measured 5mm by 3mm in size (approximately 3/16 in. by 3/32 
in.), was not actually in the joint, but rather in the soft 
tissue a quarter-inch below it.  "Thus, as the shrapnel 
never entered his knee joint, it should not have caused any 
left knee [DJD]."  

Additionally, although the left knee was worse than the 
right, the VA examiner stated that this was not unusual where 
"as in this case, the cause for the worsened DJD on one side 
is not known."  The private physician, on the other hand, 
offered no basis for his opinion.  Therefore, greater weight 
is assigned to the VA examination.

Moreover, although not dispositive, the private physician did 
not have the opportunity to review the veteran's claims file, 
and specifically his service treatment records which were 
related to the injury.  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service treatment records or any other relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran); but see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (private 
physicians' failure to review claims file does not 
automatically render their opinions without probative value).  

Nonetheless, as the VA examiner offered a rationale for his 
opinions, which were consistent with the record, the Board 
places greater probative value on those opinions.

The Board has also considered the veteran's statements, to 
include those made before the Board in June 2008, asserting a 
relationship between his currently-diagnosed left knee 
disorder and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2004, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained the veteran's 
service treatment records, as well as a number of private 
outpatient treatment records.  

Additionally, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2008.  Furthermore, two VA medical 
opinions pertinent to the issue on appeal were obtained in 
June 2007 and May 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder, diagnosed as 
DJD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


